Title: To Thomas Jefferson from David Austin, 30 June 1801
From: Austin, David
To: Jefferson, Thomas


               
                  Respected Sir.
                  Washington June 30th. 1801.
               
               —Some of the young Gentlemen, at table, this day, observed, that of a late appropriation by Congress, for the use of the Clerkship, the Secretary of the Treasury was about to retain 5 per Ct. in view of compensation to additional aid required in his own office: I have thought that to employ my leisure hours, it would be very agreeable to receive an appointment to any duties wh. might fall within the reach of my talents in this office.
               Will the President excuse the freedom used, whilst I request that if the informa. be correct; & any such aid is needed, I might have the sanction of the President’s name in an introduction to the remembrance of the Secretary?
               The favor ever acknowd: by
               
                  
                     D. Austin
                  
               
            